EXHIBIT 10.1

 

Allstate Life Insurance Company of New York

3075 Sanders Road

Northbrook, IL  60062

 

Re: Sale Agreement for those Securities listed on Exhibit “A”

 

Allstate Life Insurance Company (“Seller”) by this Sale Agreement hereby agrees
to sell, assign, transfer and deliver to Allstate Life Insurance Company of New
York (“Purchaser”) on July 28, 2008 (the “Settlement Date”), all of its rights,
title and interest in, to and under those certain Securities listed on Schedule
“A” attached hereto (collectively, the “Securities”) and all claims (including
“claims” as defined in the United States Bankruptcy Code, as amended (the
“Bankruptcy Code”), § 101(5)), suits, causes of action, and any other right of
Seller, whether known or unknown, against any obligor or issuer, any guarantor
of an issuer’s obligations or any of their affiliates, agents, representatives,
contractors, advisors, or any other entity that in any way is based upon, arises
out of or is related to any of the foregoing, including, to the extent permitted
under applicable law, all claims (including contract claims, tort claims,
malpractice claims, and claims under any law governing the purchase and sale of,
or indentures for, securities), suits, causes of action, and any other right of
Seller against any attorney, accountant, financial advisor, or other entity
arising under or in connection with the foregoing, in each case, solely to the
extent related to the Securities (collectively, the “Claims”).  In this Sale
Agreement, an issuer may also be referred to as the “obligor”.

 

1.             In order to induce Purchaser to purchase the Securities, Seller
hereby represents and warrants to Purchaser that:

 

(a)           Seller is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its formation or incorporation and has the
corporate or other power and authority to enter into and perform its obligations
under this Sale Agreement and to sell, assign, transfer and deliver to the
Purchaser the Securities.

 

(b)           This Sale Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, Seller, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(c)           Seller is the legal, record and beneficial owner of the
Securities.  Seller has, and will have as of the Settlement Date, good and valid
title to the Securities, free and clear of all liens, claims, security
interests, defenses, rights of set-off, options or encumbrances of any kind
(“Encumbrances”); and, upon delivery of such Securities and payment therefor
pursuant hereto, good and valid title to such Securities, free and clear of all
Encumbrances, will be transferred to Purchaser.  The Securities are not subject
to any prior sale, transfer, assignment or participation

 

--------------------------------------------------------------------------------


 

by Seller or any agreement by Seller to assign, convey, transfer or participate,
in whole or in part.

 

(d)           Seller’s execution, delivery, and performance of this Sale
Agreement, the sale and delivery of the Securities to be sold hereunder, and
consummation of the transactions contemplated hereby will not result in a breach
or violation of any provision of (i) Seller’s organizational documents, (ii) any
statute, law, writ, order, rule or regulation of any governmental authority
applicable to Seller, (iii) any judgment, injunction, decree or determination
applicable to Seller or (iv) any contract, indenture, mortgage, loan agreement,
note, lease or other instrument by which Seller may be bound or to which any of
the assets of Seller are subject.

 

(e)           Except for those necessary approvals already received by
Purchaser, no consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency or other third party, is required for Seller’s execution,
delivery and performance of this Sale Agreement, the sale and delivery of the
Securities being sold hereunder, or consummation of the transactions
contemplated hereby.

 

(f)            Seller has received no notice and has no actual knowledge that
the Securities (i) were not duly authorized, executed, issued and delivered and
(ii) do not now constitute valid and legally binding obligations of the obligor
enforceable in accordance with their terms (except as limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles).

 

(g)           At the Settlement Date, appropriate Bond Powers evidencing the
transfer to Purchaser of the Securities will be executed by a person duly
authorized to do so, will be lawfully delivered, and will be valid, binding and
enforceable in accordance with the Bond Powers’ terms.

 

(h)           To the best of Seller’s knowledge, there are no conditions or
restrictions applicable to the Securities that would prohibit the assignment
thereof to you.  Seller knows of no reason that would prevent the Securities
from being registered in your name or the name of your nominee subject to your
providing the Issuer with any documentation required by the transfer agent with
respect to the assignment of the Securities to you.

 

2.             In order to induce Seller to sell the Securities, Purchaser
hereby makes the following representations and warranties:

 

(a)           Purchaser is duly organized and validly existing and in good
standing under the laws and jurisdiction of its formation or incorporation, and
has the corporate or other power and authority to purchase and hold the
Securities and to enter into and perform its obligations under this Sale
Agreement.

 

(b)           This Sale Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, Purchaser, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium

 

2

--------------------------------------------------------------------------------


 

or other similar laws relating to or affecting the rights and remedies of
creditors or by general equitable principals.

 

(c)           Purchaser’s execution, delivery, and performance of this Sale
Agreement, the purchase of the Securities to be purchased hereunder, and the
consummation of the transactions contemplated hereby will not result in a breach
of any provision of (i) Purchaser’s organizational documents, (ii) and statute,
law, writ, order, rule, or regulation of any governmental authority applicable
to Purchaser, (iii) any judgment, injunction, decree or determination applicable
to Purchaser, or (iv) any contract, indenture, mortgage, loan agreement, note,
lease, or other instrument by which Purchaser may be bound or to which any of
the assets of Purchaser are subject.

 

(d)           Except for those necessary approvals already received, no consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency or other third
party, is required for Purchaser’s execution, delivery and performance of this
Sale Agreement, the purchase of the Securities being purchased hereunder, or
consummation of the transactions contemplated hereby.

 

(e)           Purchaser (i) is a sophisticated entity that is an accredited
investor within the meaning of Rule 501 under the Securities Act of 1933 (the
“Act”), (ii) is able to bear the economic risk associated with the purchase of
the Securities, (iii) has received such information as it deems necessary and
appropriate to make an informed decision regarding the purchase of the
Securities, (iv) has such knowledge and experience, and has made investment of a
similar nature, so as to be aware of the risks and uncertainties inherent in the
purchase of investment of the type contemplated in this Sale Agreement.

 

(f)            The Securities are being acquired for Purchaser’s own account
without any view to the “distribution” thereof within the meaning of the Act and
Purchaser has no intention of distributing or reselling the Securities, or any
part thereof, except in accordance with the Act and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder.

 

3.             The sale, assignment and transfer of the Securities and the
foregoing representations, warranties and agreements of each of Seller and
Purchaser shall be deemed made on and at the date of Seller’s transfer of the
Securities to Purchaser or its nominee.  Purchaser shall have no recourse
against Seller, nor shall Seller incur any liability, for any misstatement
(whether material or immaterial) or omission (whether negligent or otherwise) of
any issuer or any of the other parties to the Securities (other than of Seller
to the extent set forth herein).

 

4.             Seller and Purchaser hereby agree that in consideration of the
transfer to Purchaser by Seller of the Securities pursuant hereto, Purchaser,
upon delivery to Purchaser of the Securities, together with duly authorized Bond
Powers as appropriate to effect transfer, will pay to Seller by wire transfer of
immediately available funds the amount determined in accordance with the
attached Purchase Price Schedule in accordance with the payment wiring
instructions set forth on the Purchase Price Schedule (or such other account of
Seller as Seller

 

3

--------------------------------------------------------------------------------


 

may direct).  Settlement will take place pursuant to the following instructions:
Seller will cause its clearing bank to deliver the Securities and Bond Powers to
the following institution:

 

4

--------------------------------------------------------------------------------


 

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

c/o Citibank, N.A.

333 West 34th Street, 3rd Floor Securities Vault

New York, New York 10001

Attention:  Danny Reyes

For Allstate Life Insurance Company of New York/Safekeeping Account No. 846784

 

(or such other account of Purchaser as Purchaser may direct)

 

5.             From and after the date hereof, each of Purchaser and Seller
covenants and agrees to execute and deliver all such agreements, instruments and
documents and to take all such further actions as the other party may reasonably
request from time to time (at the requesting party’s expense) to carry out the
intent and purposes and to consummate the transactions contemplated hereby and
to fully effect the transfer of the Securities to Purchaser.

 

6.             If at any time after the closing of the transactions contemplated
hereby, Seller receives any payment or other distributions of cash (including
principal, interest, or premium), notes, securities, or other property
(including collateral) or proceeds under or in respect of the Securities (a
“Distribution”), Seller shall (i) accept and hold the Distribution for the
account and sole benefit of Purchaser, (ii) have no equitable or beneficial
interest in the Distribution, and (iii) promptly deliver the Distribution to
Purchaser in accordance with the wiring instructions set forth below (free of
any withholding, setoff, recoupment, or deduction of any kind except as required
by law).

 

7.             Both parties shall maintain the confidentiality of the terms of
this transaction unless otherwise required by law or regulatory authority
(including, without limitation, the National Association of Insurance
Commissioners), except that the parties may disclose the terms of the
transaction to respective attorneys, accountants, and other advisors.

 

8.             The respective agreements, representations, warranties and other
statements of Seller and Purchaser set forth in or made pursuant to this Sale
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of Purchaser or Seller or any of their respective partners,
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder.

 

9.             This Sale Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state.  THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION,
OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS SALE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS SALE AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

5

--------------------------------------------------------------------------------


 

10.           This Sale Agreement will inure to the benefit of and be binding
upon the parties hereto, and in each case their respective successors, and no
other person will have any right or obligation hereunder.

 

11.           The invalidity or unenforceability of any section, paragraph or
provision of this Sale Agreement shall not affect the validity or enforceability
of any other section, paragraph or provision hereof.  If any section, paragraph
or provision of this Sale Agreement is for any reason determined to be invalid
or unenforceable, there shall be deemed to be made changes (and only such
changes) as are necessary to make it valid and enforceable.

 

12.           This Sale Agreement constitutes the entire agreement of the
parties to this Sale Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  This Sale Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Sale
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.

 

 

 

Allstate Life Insurance Company

 

 

 

 

 

By:

/s/ David Walsh

 

Name: David Walsh

 

Title: Authorized Signatory

 

 

 

By:

/s/ Judith P. Greffin

 

Name: Judith P. Greffin

 

Title: Authorized Signatory

 

 

Accepted and Agreed this 28th day of July, 2008.

 

Allstate Life Insurance Company of New York

 

 

By:

/s/ David Walsh

 

Name: David Walsh

Title: Authorized Signatory

 

 

By:

/s/ Breege A. Ferrell

 

Name: Breege A. Ferrell

Title: Authorized Signatory

 

6

--------------------------------------------------------------------------------


 

Purchase Price Schedule

 

Seller’s Wiring Instructions

 

Bank:

Citibank

 

ABA#:

021000089

 

Account Name:

Allstate Life Insurance Company Collection Account

 

Account#:

846782

 

The Purchase Price for each respective security listed on Schedule “A” shall be
the “Evaluated Bid” price at the end of day market close on the day before
Settlement, as furnished (absent manifest error) to the parties hereto by
Interactive Data Pricing and Reference Data, Inc., plus accrued interest to, but
not including, the Settlement Date.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CUSIP

 

DESCRIPTION

 

STATUTORY
BOOK VALUE @
7/25/2008
(Purchasing
company)

 

MARKET
VALUE @
7/25/08
(Evaluated Bid
price)

 

ORIGINAL
BOOK VALUE

 

MATURITY DATE

 

COUPON
RATE

 

NAIC
RATING
@
6/30/08

 

ACCRUALS @
7/25/08

 

796825AT4

 

SAN BERNARDINO CNTY CA FING PENSION 95

 

6,548,240.00

 

6,548,240.00

 

6,548,240.00

 

8/1/2012

 

0

 

1FE

 

0.00

 

718846AJ7

 

PHOENIX AZ CIVIC IMPT RNTL CAR FAC 04

 

4,891,450.00

 

4,891,450.00

 

4,891,450.00

 

7/1/2015

 

5.77

 

1FE

 

21,637.50

 

79771PXS9

 

SAN FRANCISCO CA REDEV TAX ALLOC 04D

 

2,572,706.40

 

2,572,706.40

 

2,572,706.40

 

8/1/2012

 

5.4

 

1FE

 

67,171.50

 

79771PXT7

 

SAN FRANCISCO CA REDEV TAX ALLOC 04D

 

2,708,013.10

 

2,708,013.10

 

2,708,013.10

 

8/1/2013

 

5.5

 

1FE

 

72,066.04

 

79771PXU4

 

SAN FRANCISCO CA REDEV TAX ALLOC 04D

 

2,853,649.95

 

2,853,649.95

 

2,853,649.95

 

8/1/2014

 

5.55

 

1FE

 

76,814.31

 

796825AT4

 

SAN BERNARDINO CNTY CA FING PENSION 95

 

6,761,057.80

 

6,761,057.80

 

6,761,057.80

 

8/1/2012

 

0

 

1FE

 

0.00

 

846565AC3

 

SPARKS REGL MED CTR AR MEDCAP V LLC 02

 

1,905,780.00

 

1,905,780.00

 

1,905,780.00

 

6/15/2017

 

7.124

 

2FE

 

17,020.83

 

61746WPL8

 

MSDWC 2002-TOP7, D

 

1,880,152.40

 

1,880,152.40

 

1,880,152.40

 

1/15/2039

 

6.23

 

1FE

 

9,345.00

 

07383FQU5

 

BSCMS 2003-T10, A2

 

7,726,638.44

 

7,726,638.44

 

7,726,638.44

 

3/13/2040

 

4.74

 

1FE

 

28,333.35

 

52108HMU5

 

LBUBS 2002-C4, A5

 

6,795,867.40

 

6,795,867.40

 

6,795,867.40

 

9/15/2031

 

4.853

 

1FE

 

16,041.86

 

46625MWY1

 

JPMCC 2003-CIB6, B

 

4,892,558.00

 

4,892,558.00

 

4,892,558.00

 

7/12/2037

 

5.356

 

1FE

 

20,085.00

 

126175AB4

 

COMM 2003-LB1A, A2

 

6,105,964.80

 

6,105,964.80

 

6,105,964.80

 

6/10/2038

 

4.084

 

1FE

 

19,909.50

 

59022HFY3

 

MLMT 2005-MKB2, A4

 

7,144,171.50

 

7,144,171.50

 

7,144,171.50

 

9/12/2042

 

5.204

 

1FE

 

29,272.50

 

07387BDZ3

 

BSCMS 2005-PW10 A3

 

6,434,502.75

 

6,434,502.75

 

6,434,502.75

 

12/11/2040

 

5.395

 

1FE

 

26,300.63

 

60687VAG0

 

MLCFC 2006-3 AM

 

6,961,960.12

 

6,961,960.12

 

6,961,960.12

 

7/12/2046

 

5.456

 

1FE

 

32,122.20

 

46628FAM3

 

JPMCC 2006-LDP7 AM

 

8,731,135.60

 

8,731,135.60

 

8,731,135.60

 

4/15/2045

 

5.87521

 

1FE

 

41,807.43

 

59023BAH7

 

MLMT 2006-C1 AJ

 

2,383,364.92

 

2,383,364.92

 

2,383,364.92

 

5/12/2039

 

5.6584

 

1FE

 

12,140.25

 

17252MAF7

 

CINTAS CORP NO 2

 

8,235,760.00

 

8,235,760.00

 

8,235,760.00

 

6/1/2012

 

6

 

1FE

 

76,000.00

 

5526E2AB5

 

MBNA AMERICA BANK NA

 

5,170,040.00

 

5,170,040.00

 

5,170,040.00

 

6/15/2012

 

6.625

 

1FE

 

39,565.97

 

89346DAA5

 

TRANSALTA CORP

 

2,032,278.00

 

2,032,278.00

 

2,032,278.00

 

7/15/2012

 

6.75

 

2FE

 

4,875.00

 

428236AG8

 

HEWLETT-PACKARD CO

 

3,183,333.00

 

3,183,333.00

 

3,183,333.00

 

7/1/2012

 

6.5

 

1FE

 

14,625.00

 

428236AG8

 

HEWLETT-PACKARD CO

 

7,427,777.00

 

7,427,777.00

 

7,427,777.00

 

7/1/2012

 

6.5

 

1FE

 

34,125.00

 

144141CS5

 

CAROLINA POWER & LIGHT

 

6,257,790.00

 

6,257,790.00

 

6,257,790.00

 

7/15/2012

 

6.5

 

2FE

 

14,083.33

 

046265AE4

 

ASTORIA FINANCIAL CORP

 

4,647,855.00

 

4,647,855.00

 

4,647,855.00

 

10/15/2012

 

5.75

 

2FE

 

82,256.94

 

00209AAG1

 

AT&T WIRELESS SVCS INC

 

2,183,922.00

 

2,183,922.00

 

2,183,922.00

 

5/1/2012

 

8.125

 

1FE

 

39,270.83

 

025816AQ2

 

AMERICAN EXPRESS

 

4,699,255.00

 

4,699,255.00

 

4,699,255.00

 

7/15/2013

 

4.875

 

1FE

 

8,802.08

 

178566AB1

 

CITY NATIONAL CORP

 

2,666,819.35

 

2,666,819.35

 

2,666,819.35

 

2/15/2013

 

5.125

 

1FE

 

70,774.83

 

293791AN9

 

ENTERPRISE PRODUCTS OPER

 

5,815,464.00

 

5,815,464.00

 

5,815,464.00

 

10/15/2014

 

5.6

 

2FE

 

96,133.33

 

10112RAB0

 

BOSTON PROPERTIES INC

 

6,459,615.50

 

6,459,615.50

 

6,459,615.50

 

1/15/2013

 

6.25

 

2FE

 

14,670.14

 

012653AA9

 

ALBEMARLE CORP

 

4,684,100.00

 

4,684,100.00

 

4,684,100.00

 

2/1/2015

 

5.1

 

2FE

 

125,375.00

 

828807BP1

 

SIMON PROPERTY GROUP LP

 

4,824,450.00

 

4,824,450.00

 

4,824,450.00

 

12/1/2015

 

5.75

 

1FE

 

45,520.83

 

91530B202

 

UNITED OVERSEAS BANK LTD

 

4,532,815.00

 

4,532,815.00

 

4,532,815.00

 

12/29/2049

 

5.796

 

P2U

 

107,065.00

 

428236AG8

 

HEWLETT-PACKARD CO

 

5,305,555.00

 

5,305,555.00

 

5,305,555.00

 

7/1/2012

 

6.5

 

1FE

 

24,375.00

 

68402LAC8

 

ORACLE CORP/OZARK HLDG

 

4,906,665.00

 

4,906,665.00

 

4,906,665.00

 

1/15/2016

 

5.25

 

1FE

 

9,479.17

 

706451BF7

 

PEMEX PROJ FDG MASTER TR

 

7,940,000.00

 

7,940,000.00

 

7,940,000.00

 

12/15/2015

 

5.75

 

2FE

 

54,944.44

 

064207UV3

 

BANK OF OKLAHOMA

 

9,489,530.00

 

9,489,530.00

 

9,489,530.00

 

5/15/2017

 

5.75

 

2FE

 

116,597.22

 

152312AS3

 

CENTEX CORP

 

4,950,000.00

 

4,950,000.00

 

4,950,000.00

 

8/15/2012

 

5.45

 

3FE

 

148,058.33

 

41283DAA1

 

HARLEY-DAVIDSON FUNDING

 

4,786,485.00

 

4,786,485.00

 

4,786,485.00

 

12/15/2012

 

5.25

 

1FE

 

31,354.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

197,496,722.03

 

197,496,722.03

 

197,496,722.03

 

 

 

 

 

 

 

1,648,019.51

 

 

--------------------------------------------------------------------------------